            Case 1:18-cr-00125-VEC Document 28 Filed 08/16/21 Page 1 of 2
                                                                       USDC SDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                          DOC #:
                                                                       DATE FILED: 8/16/2021
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              : 18-CR-125 (VEC)
                 -against-                                    :
                                                              :     ORDER
 DORELLE SYKES,                                               :
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X
VALERIE CAPRONI, United States District Judge:

       IT IS HEREBY ORDERED that a Violation of Supervised Release Hearing is scheduled

for September 14, 2021, at 3:00 p.m., in Courtroom 443, Thurgood Marshall U.S. Courthouse,

40 Foley Square, New York, NY 10007.

       IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client does not meet the requirements.

       IT IS FURTHER ORDERED that interested members of the public may dial-in using

(888) 363-4749 // Access code: 3121171# // Security code: 0125#. All of those accessing the

hearing are reminded that recording or rebroadcasting of the hearing is prohibited by law.



SO ORDERED.

Dated: August 16, 2021
      New York, NY
                                                            ______________________________
                                                               _____________________  __________
                                                                  VALERIE CAPRONI
                                                                              CAPRON    NI
                                                                United States District Judge
         Case 1:18-cr-00125-VEC Document 28 Filed 08/16/21 Page 2 of 2


All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                              2 of 2
